DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 12/31/2019.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Rollers for squeezing as stated in claim 3;
Inflatable liner as stated in claim 10;
Engaging the pusher with a content as stated in claim 13;
Moistener and roller as stated in claim 19; and
Order and product system as stated in claim 20.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 7, the phrase “activating a gum tape adhesive” renders claim 7 vague and indefinite because it is unclear how the gum tape is applied.  Claim 7 is dependent of claim 1 and claim 1 discloses the step of “sealing the two opposing walls along the two side openings”.  Since the opposing walls are being sealed together, the means joining the walls together, such as adhesive, is understood to be situated between the opposing walls.  The term “tape” implies a substrate material coated with adhesive.  It is unclear how the tape is situated between the opposing wall to join the walls together.  For examining purposes, the phrase is interpreted as “activating a layer of gum adhesive”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798).
Regarding claim 1, Reist disclose a method for continuously forming an envelope (4’), the method comprising:
providing a substrate (7);

squeezing the two opposite walls along the two side openings to form the envelope;
retracting the pusher (8.4); and
filling the envelope (7’) disposed in the cartridge via the end opening,
wherein the substrate (7) is disposed on a roll (6.1).
(Figure 1 and Column 4 lines 14-26, 33-36, 51-53, Column 7 lines 36-42)
However, Reist does not disclose the substrate comprise a liner, and do not disclose a flap opening.
Bambara et al. disclose an method of forming an envelope, the method comprising: providing a substrate (21) from a roll (21’); providing a liner (20) from a roll (20’); join together the substrate (21) and the liner (20); folding the substrate (21) with the liner (20) to form two opposing walls, two side openings, and a flap opening; using rollers (70, 71) to squeeze together the two side openings. (Figure 1, 3, 4, 10 and Column 3 lines 19-24, 34-36, 39-42, 61-64, Column 4 lines 9-11)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the liner and flap as taught by Bambara et al., since column 4 lines 52-55 of Bambara et al. states such a medication would provide the necessary stiffness and bag integrity while still allowing product to be inserted the envelope.
Regarding claim 2, Reist modified by Bambara et al. disclose the liner (Bambara et al. – 20) is disposed from a second roll (Bambara et al. – 20’). (Bambara et al. – Figure 1)
Regarding claim 3, Reist disclose sealing elements to seal the substrate adjacent to the two side openings (Column 5 lines 59-63)
However, Reist does not disclose the sealing elements are rollers.
Bambara et al. disclose an method of forming an envelope, the method comprising: providing a substrate (21) from a roll (21’); providing a liner (20) from a roll (20’); join together the substrate (21) and the liner (20); folding the substrate (21) with the liner (20) to form two opposing walls, two side openings, and a flap opening; using rollers (70, 71) to squeeze together the two side openings. (Figure 1, 3, 4, 10 and Column 3 lines 19-24, 34-36, 39-42, 61-64, Column 4 lines 9-11, Column 6 lines 23-28, 36-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the rollers as taught by Bambara et al., since column 6 lines 36-39 of Reist state such a modification would help provide sufficient sealing of the envelope.
Regarding claim 4, Reist modified by Bambara et al. disclose the sealing comprising heating the substrate adjacent to the two side openings. (Reist – Column 5 lines 52-57) (Bambara et al. – Column 6 lines 23-25)
Regarding claim 5, Reist disclose the step of sealing the end opening of the envelope. (Column 5 lines 58-60).  When modifying Reist by incorporating the flap as 
Therefore, Reist modified by Bambara et al. disclose closing and affixing the flap.
Regarding claim 8, Reist modified by Bambara et al. disclose the substrate comprises meltable plastic and the sealing comprises heating the substrate adjacent to the two side openings. (Reist – Column 5 lines 52-57, Column 7 lines 39-42)
Regarding claim 15, Reist disclose a machine system to continuously forming an envelope (4’), the machine system comprising:
a substrate (7);
a cartridge (3);
a pusher (8.4) to plunge the substrate (7) into the cartridge (3) to a desired depth to form a U-shape having two opposing walls, two side openings and an end opening;
holders (21.1, 21.2) to squeeze the two opposite walls along the two side openings to form the envelope; and
a sealer (welding jaws) to seal the two opposing walls along the two side openings to form the envelope,
wherein the pusher (8.4) is retracted, the envelope disposed in the cartridge is filled via the end opening, and
wherein the substrate (7) is disposed on a roll (6.1)
(Figure 1 and Column 4 lines 14-26, 33-36, 51-53, Column 7 lines 36-42)
However, Reist does not disclose the substrate comprise a liner, and do not disclose a flap opening.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Reist by incorporating the liner and flap as taught by Bambara et al., since column 4 lines 52-55 of Bambara et al. states such a medication would provide the necessary stiffness and bag integrity while still allowing product to be inserted the envelope.
Regarding claim 16, Reist modified by Bambara et al. disclose the liner (Bambara et al. – 20) is disposed from a second roll (Bambara et al. – 20’). (Bambara et al. – Figure 1)
Regarding claim 17, Reist modified by Bambara et al. disclose a heater (Reist – welding jaws) to heat and seal the substrate adjacent to the two side openings. (Reist – Column 5 lines 52-57, Column Column 7 lines 39-42)

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claim1 and 15 respectively, and further in view of reference De Luca et al. (9315312).
Regarding claim 6, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose the liner comprises a domed paper material.
De Luca et al. disclose a paper liner (10) comprising domes. (Figure 1 and Column 5 lines 8-12, 37-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liner of Bambara et al. by incorporating the domed paper as taught by De Luca et al., since column 1 lines 15-21 of De Luca et al. states such a modification would allow article to be less expensive to make.
Regarding claim 18, Reist modified by Bambara et al. disclose the liner (Bambara et al. – 20) is disposed on a second roll (Bambara et al. – 20’). (Figure 1)
However, Reist modified by Bambara et al. do not disclose the liner comprises a domed paper material.
De Luca et al. disclose a paper liner (10) comprising domes. (Figure 1 and Column 5 lines 8-12, 37-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liner of Bambara et al. by incorporating the domed paper as taught by De Luca et al., since column 1 lines 15-21 of De Luca et al. states such a modification would allow article to be less expensive to make.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claims 1 and 15 respectively, and further in view of reference Feijen (8402725).
Regarding claim 7, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose activating a layer of gum adhesive.
Feijen discloses a method of closing an envelope, the method comprising the step of activating a layer of gum adhesive by using a moistener (59) and a roller (23). (Figure 6 and Column 4 lines 50-57, Column 5 lines 1-3)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the use of gum adhesive and activating said gum adhesive as taught by Feijen, since such a modification would ensure the adhesive is not activated until the desired time, thereby making the overall method more reliable.
Regarding claim 19, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose a moistener and a roll.
Feijen discloses an apparatus comprising a moistener and a roller, wherein the moistener is configured to moisten a gum adhesive on a flap (30) prior to closing said flap (30). (Figure 6 and Column 4 lines 50-57, Column 5 lines 1-3, 8-14)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Reist by incorporating the gum adhesive, moistener, and roller as taught by Feijen, since such a modification would ensure the adhesive is not activated until the desired time, thereby making the overall method more reliable.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claims 1 and 15 respectively, and further in view of reference Ward et al. (6932751).
Regarding claim 9, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose the step of selecting the liner.
Ward et al. disclose a method of making containers, the method comprising the step of selecting the film source based on the size of the product. (Figure 7 and Column 2 lines 20-36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the step of selecting the film source based on the size of the product as taught by Ward et al., since column 2 lines 54-55 of Ward et al. states such a modification would reduce wastage during forming the envelope.
When modifying Reist and Bambara et al. in view of Ward et al., the step is interpreted to select the substrate the substrate and liner based on the size of the product.
Regarding claim 20, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose an order and product system to select the liner.
Ward et al. disclose an apparatus comprising: a plurality of film sources; and a means for selecting the film source based on the size of the product. (Figure 7 and Column 2 lines 20-36)

When modifying Reist and Bambara et al. in view of Ward et al., the means for selecting selects the substrate and liner based on the size of the product.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claims 1 and 15 respectively, and further in view of reference Piucci et al. (7621104).
Regarding claim 10, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose the liner is an inflatable liner.
Piucci et al. disclose an envelope (12) comprising an inflatable liner (20). (Figure 1A, 1B and Column 2 lines 10-12)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liner of Bambara et al. by incorporating the inflatable liner as taught by Piucci et al., since column 2 lines 25-27 of Piucci et al. states such a modification allows the liner to stored and shipped in a relatively compact states relative to the inflated state.
Regarding claim 21, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose the liner is an inflatable liner.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liner of Bambara et al. by incorporating the inflatable liner as taught by Piucci et al., since column 2 lines 25-27 of Piucci et al. states such a modification allows the liner to stored and shipped in a relatively compact states relative to the inflated state.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claim 1 above, and further in view of reference Russell (4527378).
Regarding claim 11, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose the steps of: disposing the flap opening for access by an operator; and filling.
Russell disclose an insertion system (10) configured to position the flap opening (93) for access by an operator so the operator can fill the envelope. (Figure 1 and Column 1 lines 65-68, Column 2 lines 9-17)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the disposing and filling as taught by Russell, since such a modification would allow the user to insert a greater variety of content, thereby making the overall method more desirable.
Regarding claim 12, Reist modified by Bambara et al. and Russell disclose moving the envelope and the cartridge (Reist – 3) to permit horizontal access to the flap opening by the operator. (Russell – Column 1 lines 65-68, Column 2 lines 9-17, Column 2 lines 65-68 through Column 3 lines 1-5)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Reist (6883294) in view of reference Bambara et al. (4011798) as applied to claim 1 above, and further in view of reference Bergner et al. (4653248).
Regarding claim 13, Reist modified by Bambara et al. disclose the claimed invention as stated above but do not disclose engaging the pusher with a content.
Bergner et al. discloses an apparatus comprising: a pusher (42); and a cartridge (65), wherein the pusher is configured to: engage a content (24), fill the content into the envelope, and release the content (24) in the envelope in the cartridge (65). (Figure 3 and Column 6 lines 4-10, Column 7 lines 31-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Reist by incorporating the step of engaging the pusher with the content as taught by Bergner et al., since column 2 lines 37-40 of Bergner et al. states such modification would allow for a single pusher and ensure reliable positioning of the content in the envelope.
Regarding claim 14, Reist modified by Bambara et al. and Bergner et al. disclose the filling and plunging are performed simultaneously. (Bergner et al. – Column 2 lines 49-54, Column 7 lines 31-39)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 18, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731